DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Objections
3. Claim 2 is objected to because of the following informalities: Claim 2 recites the limitations “LCD/OLED’. Please rewrite as LCD (liquid crystal display) and OLED (organic light-emitting diode). Appropriate correction is required.

4. Claim 1 is objected to because of the following informalities: Claim 1 recites the limitations “sub-zero temperatures” but it’s not defines its degree Celsius or degree Fahrenheit if degree Kalvin. Appropriate correction is required.

5. Claims 7 and 15 is objected to because of the following informalities: Claims 7 and 15 recites the limitations “WPS”. Please rewrite as WPS (Wi-Fi Protected Setup). Appropriate correction is required.

6. Claims 8 and 16 are objected to because of the following informalities: Claims 8 and 16 recites the limitations “freezing parameters (temperature, time)”. It should be freezing parameters and it should be further define that freezing parameters are temperature and time. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claim 1 recites the limitation "the operation" in line 23.  Change it to “controlling operation of the engine” and then say “the operation…………”. There is insufficient antecedent basis for this limitation in the claim.

	9. The term "applying gentle firm downwards pressure" in claims 4-5 and 13 is a relative term which renders the claim indefinite. The term "applying gentle firm downwards pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

10. The term "provide power to the control printed circuit board" in claim 1 is not clear to the examiner. The term "provide power to the control printed circuit board" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Provide does not means it’s being utilized or used. Dependent claim also rejected.

11. The term "certain functions" in claim 9 is a relative term which renders the claim indefinite. The term "certain functions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

12. The term "various functions" in claim 10 is a relative term which renders the claim indefinite. The term "various functions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

13. The term "a wall perimeter placed within the freezing chamber" in claims 6 and 14 is a relative term which renders the claim indefinite. The term "a wall perimeter placed within the freezing chamber" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

14. Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 14 recites the limitations “a wall perimeter placed within the freezing chamber’ is not clear to the examiner and specifications did not discloses or ordinary skill in the art would understand.

15. Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 16 recites the limitations “web- centric and/or mobile app software application hosted” is not clear to the examiner because is it “web-centric’ or “mobile application” or both is operated on server.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,054810.

Instant application 17/368316
USP 11,054810
1. A system for freezing components/parts of electronic mobile devices, comprising: a housing, said housing containing: an engine; an adjustable metal cooling head ring fixture affixed on to a cylindrical cooling head of the engine; a metal plate attached to the adjustable metal cooling head ring fixture so that sub-zero temperatures of the cylindrical cooling head of the engine are transferred to the adjustable metal cooling head ring fixture and to the metal plate resulting in the metal plate reaching sub-zero temperatures and operating as a base upon which the electronic mobile device components/parts are placed in order to be frozen; an encapsulation chamber for encapsulating the cylindrical cooling head of the engine, the adjustable metal cooling head ring fixture and the metal plate for temperature and air insulation purposes, for strength and vibration absorption purposes and also for forming a freezing chamber with the metal plate being the base of the freezing chamber; a push down lid for sealing the freezing chamber and also for pushing the electronic mobile device parts/components firmly down on a surface of the metal plate; a control printed circuit board with processor and software capable of controlling the operation of the engine; a power inlet utilized to provide power to the control printed circuit board and to the engine; and an on/off switch for powering the system on and off.
1. A system for freezing components/parts of electronic mobile devices, comprising: a housing, said housing containing: an engine; an adjustable metal cooling head ring fixture affixed on to a cylindrical cooling head of the engine; a metal plate attached to the adjustable metal cooling head ring fixture so that sub-zero Celsius temperatures of the cylindrical cooling head of the engine are transferred to the adjustable metal cooling head ring fixture and to the metal plate resulting in the metal plate reaching sub-zero Celsius temperatures and operating as a base upon which the electronic mobile device components/parts are placed in order to be frozen; an encapsulation chamber for encapsulating the cylindrical cooling head of the engine, the adjustable metal cooling head ring fixture and the metal plate for temperature and air insulation purposes, for strength and vibration absorption purposes and also for forming a freezing chamber with the metal plate being the base of the freezing chamber; a push down lid for sealing the freezing chamber and also for pushing the electronic mobile device parts/components firmly down on a surface of the metal plate; a control printed circuit board with processor and software capable of controlling operation of the engine; a power inlet utilized to power the control printed circuit board and the engine; and an on/off switch for powering the system on and off.



Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119